DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
The claim amendment dated 01/26/2022 is now entered.  Claims 1-18 are cancelled claims.  Claims 19 and 33 were amended.  Claims 36 and 37 were newly added.  Claims 19-37 are pending.
The previous election of species requirement is withdrawn.  Claims 19-37 are under consideration.
The rejection of claims 19-22, 25-33 and 35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarikov (US 2004/0076853 A1) for the specific reasons set forth in the 12/01/2021 office action is withdrawn due to the claim amendment dated 01/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  [Note:  Dependent claims are included in the rejections based upon their respective dependence upon a rejected claim.]
In amended claims 19 and 33, variables R12 and R13 are defined, but claims 19 and 33 do not set forth any groups that contain R12 or R13 variables.  Accordingly, the intended meaning of R12 and R13 is not fully understood.  Clarification and/or correction are required.
Independent claims 19 and 33 comprise a definition for a ring “formed by Q-L-Ar-Q”.  The recitation of “Q-L-Ar-Q” is unclear because the formula (I) only contains one Q group.  Accordingly, the designation of the ring Q-L-Ar-Q as appearing to recite two Q renders the claims indefinite.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 33 and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jarikov (US 2004/0076853 A1).
Jarikov discloses the following compound (see page 90, first column, third row):
[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    298
    280
    media_image1.png
    Greyscale
.
The oval markings inserted over the above structure correspond to instant L-Ar-containing ring groups and the core group corresponding to instant Q is a triphenylene group. The instant “n” represented in the above compound is 3.  Six-membered rings are formed from the “L-Ar” bonding to “Q” group, which satisfies the instant “(ii)” condition and the limitation of claim 37.  The compound anticipates claims 33 and 37.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-23 and 26-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarikov (US 2004/0076853 A1).
Jarikov discloses the following compound (see page 90, first column, third row):
[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    298
    280
    media_image1.png
    Greyscale
.
The ovals correspond to instant L-Ar containing ring groups and the group corresponding to instant Q is a triphenylene group.  The instant Ar shown above is phenylene group.  The instant “n” represented in the above compound is 3. Six-membered rings are formed from the “L-Ar” bonding to “Q” group, which satisfies the instant “(ii)” condition of claim 19.  
	Regarding claim 23, a pyrene formula is also taught (see claim 85, page 81) as a “PAH” compound and any two substituents may combine to form further annealed rings such as a naphtho group, which satisfy the requirement of a corresponding “at least one ring formed by Q-L-Ar-Q” as a six-membered ring.
	The polyaromatic hydrocarbon compounds (PAH) taught by Jarikov, of which the above shown compound and described pyrene compound are types (pages 81, 90), are taught to be included as a material of the light emitting layer of a device (see abstract, par. 39, 53-63, 1479, 1473).
	Regarding claim 29, an anthracene material may be included in the light emitting layer (see par. 179, 1480, 1482, 1498-1513).
	While Jarikov does not show an example device where the above PAH triphenylene or PAH pyrene derivatives were selected for use in an example device, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the above PAH compounds for a light emitting layer of a device, because Jarikov teaches the PAH derivatives as suitable material for forming a functional layer of a light emitting device.  One would expect to achieve an operational device within the disclosure of Jarikov with a predictable result and a reasonable expectation of success.

Claims 19-23, 26-33, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuura et al. (US 2006/0172147 A1).
Matsuura et al. teaches at least compounds [1] to [18] where substituent “X” or “R” groups, respectively, may include groups where adjacent groups bond to form cyclic groups (see definitions in par. 89-91).  Among the taught substituent groups such as hydrogen, alkyl, and aryl, substituent groups may also encompass at least an oxygen-containing group (i.e., alkoxy), which satisfies instant option “(i)”.  The compounds are used as dopant in a light emitting layer of a device (see par. 99, 112).
Regarding claims 21 and 23, at least formulas [9] to [11] contain a pyrene core (see par. 88).
	Regarding claims 28-29, host material for the light emitting layer may include anthracene derivatives (see par. 49-55).
While Matsuura et al. does not show an example compounds [1] to [18] where pairs of X or R groups, respectively, are bonded together including at least an oxygen within the formed ring, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed compounds as defined by Matsuura et al. for use in a light emitting device, because Matsuura et al. teaches the derivative as a suitable material for forming a functional layer of a light emitting device.  One would expect to achieve an operational device within the disclosure of Matsuura et al. with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant’s arguments dated January 26, 2022 been considered but are moot because the new ground of rejections do not rely on any specific teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heil et al. (US 8,748,010 B2) sets forth polyaromatic compounds of formula (1) (see col. 2, line 54 to col. 3, line 47) for organic electroluminescent devices (see col. 41, lines 57-60).  The reference is considered relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786